
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.23


PURCHASE AGREEMENT

    This PURCHASE AGREEMENT (this "Agreement"), dated as of December 19, 2001,
is entered into by and between SeeBeyond Technology Corporation, a Delaware
corporation, (the "Company"), and Acqua Wellington Opportunity I Limited, a
company organized under the laws of the Commonwealth of the Bahamas (the
"Purchaser"), for the purchase and sale of shares of the common stock, par value
$.0001 per share (the "Common Stock"), of the Company by the Purchaser, in the
manner, and upon the terms, provisions and conditions set forth in this
Agreement.

    WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Purchaser
and Purchaser shall purchase shares of Common Stock; and

    WHEREAS, such purchase and sale will be made in reliance upon the provisions
of Section 4(2) and Rule 506 of Regulation D ("Regulation D") of the United
States Securities Act of 1933, as amended, and regulations promulgated
thereunder (the "Securities Act"), or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the purchases of Common Stock to be made hereunder.

    NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained herein and other good and valuable consideration, the
receipt and legal adequacy of which is hereby acknowledged by the parties, the
Company and the Purchaser hereby agree as follows:

    1. Purchase Price.

    (a) Upon the following terms and subject to the conditions contained herein,
the Purchaser hereby agrees to purchase 1,400,000 shares of the Company's Common
Stock (the "Shares") at a per share price of $5.8268 ("Per Share Purchase
Price") and for an aggregate purchase price of $8,157,564 (the "Purchase
Price").

    (b) The Company has authorized and has reserved and covenants to continue to
reserve, free of preemptive rights and other similar contractual rights of
stockholders, a sufficient number of its authorized but unissued shares of
Common Stock, to effect the issuance of the Shares.

    (c) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Company
agrees to issue and sell to the Purchaser and the Purchaser agrees to purchase
the Shares. The closing under this Agreement (the "Closing") shall take place at
the offices of Jenkens & Gilchrist Parker Chapin LLP, The Chrysler Building, 405
Lexington Avenue, New York, New York 10174 on the date hereof (eastern time)
upon the satisfaction of each of the conditions set forth in Sections 4 and 5
hereof (the "Closing Date").

    2. Representations, Warranties and Covenants of the Purchaser.  The
Purchaser represents and warrants to the Company, and covenants for the benefit
of the Company, as follows:

    (a) The Purchaser is a company duly organized, validly existing and in good
standing under the laws of the Commonwealth of the Bahamas.

    (b) This Agreement has been duly authorized, validly executed and delivered
by the Purchaser and is a valid and binding agreement and obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms,
subject to limitations on enforcement by general principles of equity and by
bankruptcy or other laws affecting the enforcement of creditors' rights
generally, and the Purchaser has full power and authority to execute and deliver
this Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.

--------------------------------------------------------------------------------

    (c) The Purchaser has received and carefully reviewed copies of the Public
Documents (as hereinafter defined). The Purchaser understands that no Federal,
state, local or foreign governmental body or regulatory authority has made any
finding or determination relating to the fairness of an investment in any of the
Shares and that no Federal, state, local or foreign governmental body or
regulatory authority has recommended or endorsed, or will recommend or endorse,
any investment in any of the Shares. The Purchaser, in making the decision to
purchase the Shares, has relied upon independent investigation made by it and
has not relied on any information or representations made by third parties.

    (d) The Purchaser understands that the Shares are being offered and sold to
it in reliance on specific provisions of Federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act, and applicable state securities laws.

    (e) The Purchaser is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act.

    (f)  The Purchaser is and will be acquiring the Shares for such Purchaser's
own account, and not with a view to any resale or distribution of the Shares in
whole or in part, in violation of the Securities Act or any applicable
securities laws, and the Purchaser has no present intention of selling, or
otherwise distributing the Shares in whole or in part.

    (g) The offer and sale of the Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) and Rule 506 of
Regulation D promulgated under the Securities Act. The Purchaser understands
that the Shares purchased hereunder have not been, and may never be, registered
under the Securities Act and that none of the Shares can be sold or transferred
unless they are first registered under the Securities Act and such state and
other securities laws as may be applicable or in the opinion of counsel for the
Company an exemption from registration under the Securities Act is available
(and then the Shares may be sold or transferred only in compliance with such
exemption and all applicable state and other securities laws).

    (h) The Purchaser (i) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company; (ii) recognizes that such Purchaser's investment in
the Company involves a high degree of risk; and (iii) has not been organized
solely for the purpose of acquiring the Shares.

    (i)  The Purchaser is capable of evaluating the risks and merits of an
investment in the Shares by virtue of its experience as an investor and its
knowledge, experience, and sophistication in financial and business matters and
such Purchaser is capable of bearing the entire loss of its investment in the
Shares.

    (j)  The Purchaser is neither a registered broker-dealer nor an affiliate of
a registered broker-dealer.

    (k) The Purchaser and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares which have been requested
by the Purchaser. The Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liabilities that may arise as a result of this investment or the
transactions contemplated by this Agreement. The Purchaser has not obtained any
material non-public information from the Company.

–2–

--------------------------------------------------------------------------------

    (l)  The Purchaser is not in possession of any material non-public
information regarding the Company. Purchaser acknowledges that the Company has
not provided Purchaser with any material information related to the Company
other than such as has been publicly disclosed and such that is set forth in the
Commission Documents. Purchaser agrees that it will not bring any claim against
the Company to the extent such claim (including, without limitation, any claim
based on Section 10(b) of the Exchange Act of 1934, as amended, or the rules and
regulations promulgated thereunder) is based on the Company's failure to
disclose material information to the Purchaser, unless such information is such
that, pursuant to the rules and regulations of the Commission, should have been
disclosed in a Commission Document at the time of filing of such Commission
Document.

    (m) The Purchaser shall comply with all applicable federal securities laws,
rules and regulations in connection with the sale of the Shares purchased by the
Purchase hereunder.

    3. Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to the Purchaser (except as set forth in the Commission
Documents as defined below), and covenants for the benefit of the Purchaser, as
follows:

    (a) The Company has been duly incorporated and is validly existing and in
good standing under the laws of the state of Delaware, with full corporate power
and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect. For purposes of this Agreement,
"Material Adverse Effect" shall mean any effect on the business, results of
operations, prospects, assets or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and affiliates, taken
as a whole and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect;
provided, however, that "Material Adverse Effect" shall not include operating
losses of the Company in the amounts set forth in the Commission Documents.

    (b) The Company has furnished the Purchaser with copies of the Company's
Annual Report on Form 10-K for fiscal year ended December 31, 2001 (the
"Form 10-K") filed with the Securities and Exchange Commission (the
"Commission") and its Form 10-Q for the quarterly period ended September 30,
2001 (the "Form 10-Q"; collectively with the Form 10-K, the "Public Documents").
The Public Documents at the time of their filing did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained therein, in light of the circumstances
under which they were made, not misleading. As used herein, "Commission
Documents" means all reports, schedules, forms, statements and other documents
filed by the Company with the Commission after March 31, 2001 pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act.

    (c) The Shares have been duly authorized by all necessary corporate action
and, when paid for by the Purchaser and issued in accordance with the terms
hereof, the Shares shall be validly issued, fully paid and non-assessable.

    (d) Each of this Agreement and the Registration Rights Agreement attached
hereto as Exhibit A (the "Registration Rights Agreement") has been duly
authorized, validly executed and delivered on behalf of the Company and is a
valid and binding agreement and obligation of the Company enforceable against
the Company in accordance with its terms, subject to limitations on enforcement
by general principles of equity and by bankruptcy or other laws affecting the
enforcement of creditors' rights generally, and the Company has full power and
authority to

–3–

--------------------------------------------------------------------------------

execute and deliver this Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder.

    (e) Except as disclosed in Schedule 3(e) attached hereto, the execution and
delivery of this Agreement and the Registration Rights Agreement, the issuance
of any of the Shares and the consummation of the transactions contemplated by
this Agreement and the Registration Rights Agreement by the Company, will not
(other than as have been waived) (i) conflict with or result in a breach of or a
default under any of the terms or provisions of, (A) the Company's certificate
of incorporation or by-laws, or (B) of any material provision of any indenture,
mortgage, deed of trust or other material agreement or instrument to which the
Company is a party or by which it or any of its material properties or assets is
bound, (ii) result in a violation of any material provision of any law, statute,
rule, regulation, or any existing applicable decree, judgment or order by any
court, Federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company, or any of its material
properties or assets or (iii) result in the creation or imposition of any
material lien, charge or encumbrance upon any material property or assets of the
Company or any of its subsidiaries pursuant to the terms of any agreement or
instrument to which any of them is a party or by which any of them may be bound
or to which any of their property or any of them is subject except in the case
of clauses (i)(B) or (iii) for any such conflicts, breaches, or defaults or any
liens, charges, or encumbrances which would not have a Material Adverse Effect.

    (f)  The sale and issuance of the Shares in accordance with the terms of and
in reliance on the accuracy of the Purchaser's representations and warranties
set forth in this Agreement will be exempt from the registration requirements of
the Securities Act.

    (g) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Shares or the consummation of any other transaction
contemplated by this Agreement (other than any filings which may be required to
be made by the Company with the Commission, or the Nasdaq National Market or
pursuant to any state or "blue sky" securities laws subsequent to the Closing,
and, any registration statement which may be filed pursuant to this Agreement).

    (h) There is no action, suit, claim, investigation or proceeding pending or,
to the knowledge of the Company, threatened against the Company which questions
the validity of this Agreement or the Registration Rights Agreement or the
transactions contemplated thereby or any action taken or to be taken pursuant
thereto. Except as disclosed in the Commission Documents and except for material
non-public information, there is no action, suit, claim, investigation or
proceeding pending or, to the knowledge of the Company, threatened, against or
involving the Company or any subsidiary, or any of their respective properties
or assets which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.

    (i)  Subsequent to the dates as of which information is given in the Public
Documents, Commission Documents, this Agreement or the Registration Rights
Agreement and except as contemplated herein and except for material non-public
information, the Company has not incurred any material liabilities or material
obligations, direct or contingent, or entered into any material transactions not
in the ordinary course of business.

    (j)  Except as may be affected by material non-public information, the
Company has sufficient title and ownership of all trademarks, service marks,
trade names, copyrights, patents, trade secrets and other proprietary rights
("Intellectual Property") necessary for its business as now conducted and as
proposed to be conducted as described in the Public Documents or the Commission
Documents except for any of the foregoing, the absence of which would not
reasonably be likely to result in a Material Adverse Effect and, to its
knowledge without any conflict with or infringement

–4–

--------------------------------------------------------------------------------

of the rights of others. Except as set forth in the Public Documents or the
Commission Documents, and except for material non-public information, there are
no material outstanding options, licenses or agreements of any kind relating to
the Intellectual Property (other than such agreements as may be entered into in
the ordinary course of business), nor is the Company bound by or party to any
material options, licenses or agreements of any kind with respect to the
Intellectual Property of any other person or entity.

    (k) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and sale of the
Shares hereunder. Neither the Company nor anyone acting on its behalf, directly
or indirectly, has or will sell, offer to sell or solicit offers to buy any of
the Shares, or similar securities to, or solicit offers with respect thereto
from, or enter into any preliminary conversations or negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Shares under the registration provisions of
the Securities Act and any other applicable federal and state securities laws.
Neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any of the Shares.

    (l)  Except for material non-public information, to the Company's knowledge,
neither this Agreement nor the Schedules hereto nor the Registration Rights
Agreement contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made herein or therein,
not misleading.

    (m) The authorized capital stock of the Company and the shares thereof
issued and outstanding as of November 13, 2001 are set forth on Schedule 3(m)
attached hereto. All of the outstanding shares of the Company's Common Stock
have been duly and validly authorized, and are fully paid and non-assessable.
Except as set forth in this Agreement, the Public Documents, the Commission
Documents or on Schedule 3(m)attached hereto, as of November 13, 2001, no shares
of Common Stock are entitled to preemptive rights or registration rights and
there are no outstanding options, warrants, scrip, rights to subscribe to, call
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement, in the Public Documents, the Commission
Documents or on Schedule 3(m) as of the date hereof, there are no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into shares of capital stock of the
Company. Except as disclosed in the Commission Documents or the Public Documents
and except for customary transfer restrictions contained in agreements entered
into by the Company in order to sell restricted securities, as of the date
hereof, the Company is not a party to any agreement granting registration rights
to any person with respect to any of its equity or debt securities. The Company
is not a party to, and its executive officers have no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. The offer and sale of all capital stock, convertible securities,
rights, warrants, or options of the Company issued prior to the Closing complied
with all applicable federal and state securities laws, or no stockholder has a
right of rescission or damages with respect thereto which is reasonably likely
to have a Material Adverse Effect. The Company has furnished or made available
to the Purchaser true and correct copies of the Company's Certificate of
Incorporation as in effect on the date hereof (the "Certificate"), and the
Company's Bylaws as in effect on the date hereof (the "Bylaws").

    (n) Prior to the effectiveness of the Registration Statement (as defined in
the Registration Rights Agreement), the Company will use its commercially
reasonable efforts to list the Shares for trading on the Nasdaq National Market
or any relevant market or system, if applicable, and will

–5–

--------------------------------------------------------------------------------

comply in all material respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Nasdaq National Market or any
relevant market or system.

    (o) Except for the disclosure of this Agreement and the Registration Rights
Agreement, the Company may not issue a press release or otherwise make a public
statement or announcement with respect to the transaction contemplated hereby
prior to the Closing Date. In the event that the Company is required by law or
regulations to issue a press release or otherwise make a public statement or
announcement with respect to this Agreement after the Closing Date, the Company
shall consult with the Purchaser on the form and substance of such press release
or other disclosure.

    (p) The Company may enter into an agreement with a third party before the
filing date or effectiveness of the registration statement covering the Shares,
the principal purpose of which is to secure equity financing (an "Other
Financing") and for clarification purposes, excluding the following: (i) the
issuance or sale of securities pursuant to options to officers, directors,
employees, and employee stock purchase plan or consultants; and (ii) the
issuance of securities to financial institutions or lessors in connection with
bona fide, arm's length credit arrangements, leases or similar transactions. If
the Other Financing occurs before the filing date of the registration statement
at a price per share less than the Purchase Price the Company will issue a
number of additional shares to the Purchaser based on the following equation:
(i) the aggregate Purchase Price paid pursuant to this Agreement, (ii) divided
by the price per share paid by the investor in the Other Financing, (iii) minus
the number of Shares issued pursuant to this Agreement. If the Company enters
into an Other Financing before the effectiveness of the registration statement
at a price per share less than the Purchase Price, the Company will issue
additional shares to the Purchaser based on standard "weighted average"
anti-dilution formula (the "Anti-Dilution shares") as set forth on Schedule 3(p)
hereof. If issued, the Anti-Dilution Shares shall, at the Purchaser's reasonable
request, if appropriate, be registered in a separate registration statement.

    4. Conditions Precedent to the Obligation of the Company to Sell the
Shares:  The obligation hereunder of the Company to issue and sell the Shares to
the Purchaser is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below. These conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion.

    (a) The Purchaser shall have executed and delivered this Agreement and the
Registration Rights Agreement.

    (b) The Purchaser shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement and the Registration Rights Agreement to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.

    (c) The representations and warranties of the Purchaser shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.

    (d) At the Closing Date, upon receipt of the certificates evidencing the
Shares, the Purchaser shall have delivered to the Company immediately available
funds as payment in full of the Purchase Price for the Shares.

    (e) No statute, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.

–6–

--------------------------------------------------------------------------------

    (f)  As of the Closing Date, no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement, the Registration Rights Agreement or the transactions
contemplated thereby or any action taken or to be take pursuant thereto.

    5. Conditions Precedent to the Obligation of the Purchaser to purchase the
Shares:  The obligation hereunder of the Purchaser to acquire and pay for the
Shares is subject to the satisfaction or waiver, at or before the Closing Date,
of each of the conditions set forth below. These conditions are for the
Purchaser's sole benefit and may be waived by the Purchaser at any time in its
sole discretion.

    (a) The Company shall have executed and delivered this Agreement and the
Registration Rights Agreement.

    (b) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement and the Registration Rights Agreement to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.

    (c) Each of the representations and warranties of the Company shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a particular date), which shall be true and correct
in all material respects as of such date.

    (d) No statute, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.

    (e) As of the Closing Date, no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement, the Registration Rights Agreement or the transactions
contemplated thereby or any action taken or to be take pursuant thereto. As of
the Closing Date, no action, suit, claim or proceeding before or by any court or
governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which, if adversely determined,
is reasonably likely to result in a Material Adverse Effect.

    (f)  The Company shall have delivered certificates evidencing the Shares to
the Purchaser at or before the Closing Date.

    (g) The Company shall have delivered on the Closing Date to the Purchaser a
secretary's certificate, dated as of the Closing Date, as to (i) the resolutions
of the board of directors of the Company authorizing the transactions
contemplated by this Agreement, (ii) the Certificate, (iii) the Bylaws, each as
in effect at the Closing, and (iv) the authority and incumbency of the officers
of the Company executing this Agreement and the Registration Rights Agreement.

    (h) The Purchaser shall have received a legal opinion in substantially the
form annexed hereto as Exhibit B as of the Closing Date.

    6. Legends.  Unless otherwise provided below, each certificate representing
the Shares shall be stamped or otherwise imprinted with a legend substantially
in the following form (the "Legend"):

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE

–7–

--------------------------------------------------------------------------------

SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR SEEBEYOND
TECHNOLOGY CORPORATION (THE "COMPANY") SHALL HAVE RECEIVED AN OPINION FROM
COUNSEL TO THE COMPANY, IN FORM, SCOPE AND SUBSTANCE REASONABLY ACCEPTABLE TO
THE COMPANY THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS IS NOT
REQUIRED."

    7. Fees and Expenses.  Each of the Company and the Purchaser shall pay its
respective fees and expenses related to the transactions contemplated by this
Agreement and the Registration Rights Agreement; except that the Company shall
pay on the Closing Date, all reasonable fees and expenses, exclusive of
reasonable disbursements and out-of-pocket expenses, incurred by the Purchaser
of up to $25,000 in connection with the preparation, negotiation, execution and
delivery of this Agreement and the Registration Rights Agreement. Neither the
Company nor the Purchaser has employed, or is subject to the valid claim of, any
broker, finder, investment banker, consultant, financial advisor or other
intermediary (collectively "Broker") in connection with the transactions
contemplated by this Agreement who might be entitled to a fee or commission in
connection with this Agreement or the transactions contemplated hereby. Each
party agrees to and shall indemnify the other against any claim for a fee or
commission made by any Broker against the other in connection with this
Agreement or the transactions contemplated hereby.

    8. Indemnification.

    (a) The Company hereby agrees to indemnify and hold harmless the Purchaser
and its officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, damages, liabilities and reasonable expenses
(collectively "Claims") incurred by each such person in connection with
defending or investigating any such Claims, whether or not resulting in any
liability to such person, to which any such indemnified party may become
subject, insofar as such Claims arise out of or are based upon any breach of any
representation or warranty or agreement made by the Company in this Agreement.

    (b) The Purchaser hereby agrees to indemnify and hold harmless the Company
and its officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, damages, liabilities and expenses incurred
by each such person in connection with defending or investigating any such
claims or liabilities, whether or not resulting in any liability to such person,
to which any such indemnified party may become subject under the Securities Act,
or under any other statute, at common law or otherwise, insofar as such Claims
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact made by the Purchaser, (ii) any omission or alleged
omission of a material fact with respect to the Purchaser or (iii) any breach of
any representation, warranty or agreement made by the Purchaser in this
Agreement.

    9. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York without
giving effect to the rules governing the conflicts of laws. Each of the parties
consents to the exclusive jurisdiction of the Federal courts whose districts
encompass any part of the County of New York located in the City of New York in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens, to the bringing of any such proceeding in such
jurisdictions. Each party waives its right to a trial by jury. Each party to
this Agreement irrevocably consents to the service of process in any such
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at its address set forth herein. Nothing herein
shall affect the right of any party to serve process in any other manner
permitted by law.

–8–

--------------------------------------------------------------------------------

    10. Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 10),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

 
   
   
    (a)   if to the Company:
 
 
 
 
SeeBeyond Technology Corporation
404 East Huntington Drive
Monrovia, CA 91016
 
 
 
 
Tel. No.: (626) 408-3130
Fax No.: (626) 408-3380
Attention: Chief Financial Officer and General Counsel
 
 
 
 
with a copy to:
 
 
 
 
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
 
 
 
 
Tel. No.: (650) 493-9300
Fax No.: (650) 493-6811
Attention: Jeffrey D. Saper
 
 
(b)
 
if to the Purchaser:
 
 
 
 
Acqua Wellington Opportunity I Limited
Shirlaw House
87 Shirley Street
P.O. Box SS-19084
Nassau, Bahamas
Attention: Michael Taylor
Tel. No.: (242) 393-0224
Fax No.: (242) 393-7570
 
 
 
 
with a copy to:
 
 
 
 
Jenkens & Gilchrist Parker Chapin LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention: Christopher S. Auguste
 
 
 
 
Tel. No.: (212) 704-6000
Fax No.: (212) 704-6288

    All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

    11. Entire Agreement.  This Agreement (together with all schedules hereto)
and the Registration Rights Agreement constitute the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or

–9–

--------------------------------------------------------------------------------

agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.

12. Counterparts.

    This Agreement may be executed by facsimile signature and in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

    13. Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns and
shall inure to the benefit of each holder of the Shares and its successors and
assigns. The Company may not assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of the holders of a
majority of the then-outstanding Shares.

[end of page]

–10–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, this Agreement was duly executed on the date first
written above.

    SEEBEYOND TECHNOLOGY CORPORATION
 
 
By:
 
/s/ BARRY J. PLAGA   

--------------------------------------------------------------------------------

Name: Barry J. Plaga
Title: Senior Vice President, Chief Financial Officer
 
 
ACQUA WELLINGTON OPPORTUNITY I LIMITED     By:   /s/ MICHAEL TAYLOR   

--------------------------------------------------------------------------------

Name: Michael Taylor
Title: Director

–11–

--------------------------------------------------------------------------------


Schedule 3(p)
Anti-Dilution


    If the Company shall issue any additional shares of Common Stock in an Other
Financing at a price per share less than the Purchaser's Per Share Purchase
Price then in effect (the "Other Financing Shares"), the Company shall issue to
the Purchaser the number of additional shares of Common Stock equal to the
difference between (a) the Purchase Price divided by the Adjusted Per Share
Purchase Price (as defined below) minus (b) the number of shares purchased by
the Purchaser. The Adjusted Per Share Purchase Price shall be determined (to the
nearest cent) by multiplying the applicable Per Share Purchase Price then in
effect by a fraction:

    (1) the numerator of which shall be equal to the sum of (A) the number of
shares of Common Stock outstanding immediately prior to the issuance of such
Other Financing Shares plus (B) the number of shares of Common Stock underlying
currently issued and outstanding options to purchase shares of Common Stock plus
(C) the number of shares of Common Stock which the aggregate consideration for
the total number of such Other Financing Shares so issued would purchase at a
price per share equal to the applicable Per Share Purchase Price then in effect,
and

    (2) the denominator of which shall be equal to the number of shares of
Common Stock outstanding immediately after the issuance of such Other Financing
Shares plus the number of shares of Common Stock underlying currently issued and
outstanding options to purchase shares of Common Stock.

–12–

--------------------------------------------------------------------------------



QuickLinks


PURCHASE AGREEMENT
Schedule 3(p) Anti-Dilution
